Citation Nr: 1423535	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a groin disability, to include pain and popping of bones on both sides of torso.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1980.  He had a later period of service from January 1982 to April 1983, the character of which is unclear.  The Board finds that the character of the Veteran's later service does not have to be addressed because he is claiming benefits related to the prior honorable period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In his substantive appeal (VA Form 9) dated March 2011, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  As such, a Travel Board hearing was scheduled for June 2012.  Subsequently, the Veteran's representative submitted a statement in May 2012 withdrawing the Veteran's request for hearing.  

The Board notes that in his March 2011 Form 9, the Veteran clarified his condition to claim arthritis of the torso, causing pain and popping of his bones.  In an April 2012 VA Form 646, the Veteran's representative also referred to arthritis of the groin area.  The Board notes that the issue of arthritis of the torso or groin has not been adjudicated by the RO, and, therefore, the Board does not have jurisdiction over this issue.  Thus it is referred back to the RO for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals An Appellate Brief from the Veteran's representative received in March 2014.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran submitted a VA Form 21-4142 in September 2009, indicating the existence of relevant treatment records from Dr. Benjamin Anigbo, which included records from Dr. Clardy as well, related to the Veteran's groin pain.  The RO requested these records in October 2009 and received a response that same month stating that the treatment records could not be released due to the Veteran's outstanding bill with the facility.  The RO did not inform the Veteran of its failure to obtain Dr. Anigbo's records nor of the reasons for that failure.  Thus, VA has not met its duty to notify, as the Veteran was not given an opportunity to obtain and submit these records himself.  

A review of the record shows that the last Statement of the Case (SOC) is dated in March 2011.  Subsequent to the March 2011 SOC, there are relevant records pertaining to the claim on appeal.  Given the receipt of additional pertinent evidence following the March 2011 SOC the Veteran and his representative is entitled to be furnished a Supplemental Statement of the Case (SSOC).  See, 38 C.F.R. § 19.31 (2013).  This has not been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that private treatment records from Dr. Benjamin Anigbo could not be obtained due to his outstanding bill as well as the attempts made by VA to obtain these records.  Inform the Veteran and his representative that he may obtain and submit these records himself for VA's review.  

2.  After the above development is completed, re-adjudicate the claim, to include the Veteran's claim that he has arthritis of the groin and torso.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

